Webb, Judge.
Clifton Alonzo Johnson was convicted and sentenced for theft by taking, and he appeals.
1. Enumerations of error 1 and 2 assert that the admission of certain opinion testimony invaded the province of the jury. However, no objection was made at trial, and these complaints, made for the first time on appeal, are without merit. Reid v. State, 129 Ga. App. 660, 663 (200 SE2d 456) and cits.
2. "In the absence of a timely written request, the mere fact that opinion evidence was introduced does not require an instruction as to the weight of such evidence.” Fort v. State, 31 Ga. App. 525 (1) (121 SE 128); Arnall v. State, 120 Ga. App. 309, 310 (5) (170 SE2d 337); Vandable v. State, 127 Ga. App. 306, 307 (2) (193 SE2d 197).
Submitted November 3, 1975
Decided November 18, 1975.
Richard E. Reiter, Jr., for appellant.
William H. Ison, District Attorney, Douglas N. Peters, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.